Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first inlet pipe is located on a side of the first center close to the first partition, the second inlet pipe is located on a side of the second center close to the first partition, the first inlet pipe and the second inlet pipe are tilted, and an inlet side end of the first inlet pipe and an inlet side end of the second inlet pipe face each other and an outlet side end of the first inlet pipe and an outlet side end of the second inlet pipe face away from each other” as in claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 appears to claim what is shown in figure 3, but the inlets angled opposite that shown.  This embodiment is neither shown nor described in the original specification and thus is new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “close” in claim 11 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if applicant is trying to claim the closer to the partition than the outside end or if applicant is claiming something else (examiner notes that if applicant is claiming such based on the claimed pipe angles then this embodiment is not specifically taught or shown as it would be the opposite of the embodiment of figure 3).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubunji et al. (U.S. PGPub 2002/0040776) in view of Nagafuji et al. (U.S. PGPub 2015/0129187).  Examiner notes that claim 6 includes Vetrovec (U.S. PGPub 2008/0216777) as evidence of use not as combination for obviousness.
Regarding claim 1, Kokubunji teaches a heat exchanger (element 100) comprising a core (per fig. 1 or 4) in which a plurality of tubes (elements 111 and 140) are stacked; and a first header tank (upside element 130) located at an end of the plurality of tubes in a longitudinal direction of the plurality of tubes (per fig. 1 or 4), the header tank in communication with the plurality of tubes (per figures), and a second header tank (downside element 130) located at another end of the plurality of tubes in the longitudinal direction (per fig. 1 or 4), wherein the first header tank includes a first partition (upside element 134) configured to divide an inside passage of the first header tank into a first tank (upside element 131) and a second tank (upside element 132), a first inlet pipe (element 113) configured to introduce a first fluid into the first tank (para. 0051); and a second inlet pipe (element 123) configured to introduce a second fluid (para. 0051) having a temperature range different from the first fluid into the second tank (para. 0072, though examiner notes this is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)), the second header tank includes a second partition (downside element 134) configured to divide an inside passage of the second header tank into a third tank (downside element 131) and a fourth tank (downside element 132), the third tank being in communication with the first tank, the fourth tank being in communication with the second tank (per figures), a first outlet pipe (element 114) configured to discharge the first fluid from the third tank; and a second outlet pipe (element 124) configured to discharge the second fluid from the fourth tank.
Kokubunji does not teach the first inlet pipe is inclined at a predetermined angle except a right angle relative to an outer surface of the first header tank a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the first partition is provided to a second end of the first tank opposite to the first end.  Nagafuji teaches the inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Kokubunji with the angled inlet of Nagafuji such that the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the partition is provided to a second end of the first tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header (in either figure 1 or 4) thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056). 
Regarding claim 2, Kokubunji teaches a temperature of the first fluid is higher than a temperature of the second fluid (para. 0022).  Examiner further notes that this limitation is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)
Regarding claim 3, Kokubunji does not teach the second inlet pipe is inclined at a predetermined angle except a right angle relative to the outer surface of the first header tank such that a flow direction of the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the first partition is provided to a second end of the second tank opposite to the first end.
Nagafuji teaches an inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Kokubunji with the angled inlet of Nagafuji such that the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the partition is provided to a second end of the second tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header (either fig. 1 or 4) thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056). 
Regarding claim 4, Kokubunji teaches the first fluid is a cooling water for cooling an internal combustion engine of a vehicle (para. 0044 and para. 0002), and the second fluid is a cooling water for cooling an electric system of the vehicle (para. 0044).  Examiner further notes that this limitation is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)
Regarding claim 5, Kokubunji teaches the first inlet pipe has a connection portion connected to an outer surface of the first header tank (per fig. 1 or 4), and the second inlet pipe has a connection portion connected to the outer surface of the first header tank (per fig. 1 or 4), and that the first inlet pipe is located between the first partition and an end of the first tank positioned opposite to the first partition (per fig. 1).
Kokubunji does not teach that an axial line of the first inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank.  Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header thus the combined teaching for claim 1 would angle it directed in the claimed direction such that an axial line of the first inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank, the motivation to do so is to create uniform flow (para. 0056).
Regarding claim 7, Kokubunji teaches the second inlet pipe is located between the first partition and an end of the second tank positioned opposite to the first partition (per fig. 1 and 4). and an axial line of the second inlet pipe is inclined from the connection portion of the second tank to a side of the first partition with respect to the direction perpendicular to the outer surface of the header tank.
Kokubunji does not teach that an axial line of the second inlet pipe is inclined from the connection portion of the second tank to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank.  Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header thus the combined teaching for claim 1 would angle it directed in the claimed direction such that an axial line of the second inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank, the motivation to do so is to create uniform flow (para. 0056).
Regarding claim 8, Kokubunji teaches the first inlet pipe has a first end directly connected to an outer surface of the first header tank and a second end from which a first fluid is introduced to the first tank through the first inlet pipe (per fig. 1), the first inlet pipe is located between the first partition and an end of the first tank positioned opposite to the first partition (per fig. 1), and the first end of the first inlet pipe is located away from the first partition relative to the second end of the first inlet pipe (per fig. 1, per geometry the end of 113 not connected to the tank is farther from the partition).  Examiner notes that applicant may be attempting to claim a direction of the angle of the inlet pipe with this claim but due to extremely broad limitations the above interpretation reasonably reads on the claim as written, but even if applicant did claim such orientation to read on an angling of the inlet pipe the combination with Nagafuji would result in this)
Regarding claim 9, Kokubunji teaches the second inlet pipe has a first end directly connected to the outer surface of the first header tank and a second end from which the second fluid is introduced to the second tank through the second inlet pipe (per fig. 1), and the first end of the second inlet pipe is located away from the first partition relative to the second end of the second inlet pipe (per fig. 1, per geometry the end of 123 not connected to the tank is farther from the partition).  Examiner notes that applicant may be attempting to claim a direction of the angle of the inlet pipe with this claim but due to extremely broad limitations the above interpretation reasonably reads on the claim as written, but even if applicant did claim such orientation to read on an angling of the inlet pipe the combination with Nagafuji would result in this).
Regarding claim 11, Kokubunji teaches the first tank includes a first center in the predetermined direction (this is an inherent feature as applicant does not claim any distinguishable structure merely an existence of a center ), the second tank includes a second center in the predetermined direction (this is an inherent feature as applicant does not claim any distinguishable structure merely an existence of a center ).
Kokubunji does not teach the first inlet pipe is located on a side of the first center close to the first partition, the second inlet pipe is located on a side of the second center close to the first partition, the first inlet pipe and the second inlet pipe are tilted, and an inlet side end of the first inlet pipe and an inlet side end of the second inlet pipe face each other and an outlet side end of the first inlet pipe and an outlet side end of the second inlet pipe face away from each other.  It would have been obvious matter of design to have the piping of this claim, since applicant has not disclosed that such positioning  solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the embodiment of figure 3 which has been rejected in the claims above.
Regarding claim 12, Kokubunji teaches the first header tank is located upper than the second header tank in a vertical direction (per fig. 1 or 4).
Regarding claim 13, Kokubunji does not teach the first inlet pipe has a first end connected to the outer surface of the first header tank and a second end opposite to the first end, the first end being located further from the first partition in the predetermined direction than the second end.  
The combination as used in the rejection of claim one though would inherently have this structure as when the first inlet pip of Kokubunji for figure 1 is angled to inlet to the center  it would put the first end further form the partition.  The motivation would be the same as claim 1 above.
Claims 1, 3, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubunji et al. (U.S. PGPub 2002/0040776) in view of Nagafuji et al. (U.S. PGPub 2015/0129187).  
Regarding claim 1, Kokubunji teaches a heat exchanger (element 100) comprising a core (per fig. 1 or 4) in which a plurality of tubes (elements 111 and 140) are stacked; and a first header tank (upside element 130) located at an end of the plurality of tubes in a longitudinal direction of the plurality of tubes (per fig. 1 or 4), the header tank in communication with the plurality of tubes (per figures), and a second header tank (downside element 130) located at another end of the plurality of tubes in the longitudinal direction (per fig. 1 or 4), wherein the first header tank includes a first partition (upside element 134) configured to divide an inside passage of the first header tank into a first tank (upside element 132) and a second tank (upside element 131), a first inlet pipe (element 123) configured to introduce a first fluid into the first tank (para. 0051); and a second inlet pipe (element 113) configured to introduce a second fluid (para. 0051) having a temperature range different from the first fluid into the second tank (para. 0072, though examiner notes this is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)), the second header tank includes a second partition (downside element 134) configured to divide an inside passage of the second header tank into a third tank (downside element 132) and a fourth tank (downside element 131), the third tank being in communication with the first tank, the fourth tank being in communication with the second tank (per figures), a first outlet pipe (element 124) configured to discharge the first fluid from the third tank; and a second outlet pipe (element 114) configured to discharge the second fluid from the fourth tank.
Kokubunji does not teach the first inlet pipe is inclined at a predetermined angle except a right angle relative to an outer surface of the first header tank a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the first partition is provided to a second end of the first tank opposite to the first end.  Nagafuji teaches the inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Kokubunji with the angled inlet of Nagafuji such that the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the partition is provided to a second end of the first tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header (in either figure 1 or 4) thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056). 
Regarding claim 3, Kokubunji does not teach the second inlet pipe is inclined at a predetermined angle except a right angle relative to the outer surface of the first header tank such that a flow direction of the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the first partition is provided to a second end of the second tank opposite to the first end.
Nagafuji teaches an inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Kokubunji with the angled inlet of Nagafuji such that the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the partition is provided to a second end of the second tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Kokubunji teaches the pipe at an far end of the header (either fig. 1 or 4) thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056).
Regarding claim 14, Kokubunji does not teach the second inlet pipe has a first end connected to the outer surface of the first header tank and a second end opposite to the first end, the first end being located further from the first partition in the predetermined direction than the second end.  
The combination as used in the rejection of claim one though would inherently have this structure as when the first inlet pip of Kokubunji for figure 1 is angled to inlet to the center  it would put the first end further form the partition.  The motivation would be the same as claim 1 above.
Claims 1, 3, 5, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. (U.S. PGPub 2012/0247742) in view of Nagafuji et al. (U.S. PGPub 2015/0129187).  
Regarding claim 1, Mizuno teaches a heat exchanger (figure 1) comprising a core (element 4) in which a plurality of tubes (elements 2) are stacked; and a first header tank (element 5A) located at an end of the plurality of tubes in a longitudinal direction of the plurality of tubes (per fig. 1), the header tank in communication with the plurality of tubes (per figures), and a second header tank (element 5B) located at another end of the plurality of tubes in the longitudinal direction (per fig. 1), wherein the first header tank includes a first partition (made of elements 524) configured to divide an inside passage of the first header tank into a first tank (element 501) and a second tank (element 502), a first inlet pipe (element 81) configured to introduce a first fluid into the first tank (para. 0023); and a second inlet pipe (element 82) configured to introduce a second fluid (para. 0023) having a temperature range different from the first fluid into the second tank (para. 0050, though examiner notes this is merely a stated use and It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex part Masham, 2 USPQ2d 1647 MPEP 2214 (II)), the second header tank includes a second partition (element 503) configured to divide an inside passage of the second header tank into a third tank (downside element 501) and a fourth tank (downside element 502), the third tank being in communication with the first tank, the fourth tank being in communication with the second tank (per figures), a first outlet pipe (element 83) configured to discharge the first fluid from the third tank; and a second outlet pipe (element 84) configured to discharge the second fluid from the fourth tank.
Mizuno does not teach the first inlet pipe is inclined at a predetermined angle except a right angle relative to an outer surface of the first header tank a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the first partition is provided to a second end of the first tank opposite to the first end.  Nagafuji teaches the inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Mizuno with the angled inlet of Nagafuji such that the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank at which the partition is provided to a second end of the first tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Mizuno teaches the pipe at an far end of the header (in either figure 1 or 4) thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056).
Regarding claim 3, Mizuno does not teach the second inlet pipe is inclined at a predetermined angle except a right angle relative to the outer surface of the first header tank such that a flow direction of the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the first partition is provided to a second end of the second tank opposite to the first end.
Nagafuji teaches an inlet pipe (element 62) is inclined at a predetermined angle except a right angle relative to an outer surface of the header tank such that a flow direction of the first fluid flowing from the first inlet pipe to the first tank includes a component in a predetermined direction that is a direction from a first end of the first tank (per fig. 3a and fig. 1).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Mizuno with the angled inlet of Nagafuji such that the second fluid flowing from the second inlet pipe to the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank includes a component in a predetermined direction that is a direction from a first end of the second tank at which the partition is provided to a second end of the second tank opposite to the first end (as Nagafuji teaches angling to a center of the area to get flow and Mizuno teaches the pipe at an far end of the header (either fig. 1 or 4) thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056).
Regarding claim 5, Mizuno teaches the first inlet pipe has a connection portion connected to an outer surface of the first header tank (per fig. 1 or 4), and the second inlet pipe has a connection portion connected to the outer surface of the first header tank (per fig. 1 or 4), and that the first inlet pipe is located between the first partition and an end of the first tank positioned opposite to the first partition (per fig. 1).
Mizuno does not teach that an axial line of the first inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank.  Nagafuji teaches angling to a center of the area to get flow and Mizuno teaches the pipe at an far end of the header thus the combined teaching for claim 1 would angle it directed in the claimed direction such that an axial line of the first inlet pipe is inclined from the connection portion of the first inlet pipe to a side of the partition with respect to a direction perpendicular to the outer surface of the header tank, the motivation to do so is to create uniform flow (para. 0056).
Regarding claim 10, Mizuno does not teach the first inlet pipe and the second inlet pipe are tilted, and an inlet side end of the first inlet pipe and an inlet side end of the second inlet pipe face each other and an outlet side end of the first inlet pipe and an outlet side end of the second inlet pipe face away from each other.
Nagafuji teaches the inlet pipe (element 62) is tilted (per fig. 3a and fig. 1) and that the tilt is towards the center of the tank (para. 0056).  It would have been obvious to one having ordinary skill in the art at the time of filing to modify Mizuno with the angled inlets of Nagafuji such that the first inlet pipe and the second inlet pipe are tilted, and an inlet side end of the first inlet pipe and an inlet side end of the second inlet pipe face each other and an outlet side end of the first inlet pipe and an outlet side end of the second inlet pipe face away from each other (as Nagafuji teaches angling to a center of the area to get flow and Mizuno teaches the pipe at an far end of the header thus the combined teaching would angle it directed in the claimed direction), the motivation to do so is to create uniform flow (para. 0056). 
Regarding claim 12, Mizuno teaches the first header tank is located upper than the second header tank in a vertical direction (per fig. 1).

Response to Arguments
Applicant’s arguments with respect to amended claim(s) and added limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Some arguments are put forward regarding the amended language and the prior used part but are generic and not specific to the specific rejection made.
With regards to applicant argument regarding there being no motivation to combine Kokubunji with Nagafuji the examiner respectfully disagrees as each rejection includes a motivation, specifically for claim 1 Nagafuji provides the motivation of “to create uniform flow (para. 0056)”.  Applicant also argues that the combination is not appropriate as the motivation is different from applicants.   In response to applicant's argument that they have a different motivation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant also argues against combining with Nagafuji as it does not show multiple fluids.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Takahashi et al. (U.S. PGPub 2011/0168372) and Min et al. (U.S. PGPub 2010/0126692) teach split radiator systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763